 
Exhibit 10.21

 
SECOND AMENDED AND RESTATED
 
LIMITED LIABILITY COMPANY
 
AGREEMENT
OF
 
CHARTER COMMUNICATIONS HOLDINGS, LLC
 
(a Delaware Limited Liability Company)
 
This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF CHARTER
COMMUNICATIONS HOLDINGS, LLC (this "Agreement"), is entered into as of October
31, 2005 by CCHC, LLC, a Delaware limited liability company ("CCHC"), the sole
member of CHARTER COMMUNICATIONS HOLDINGS, LLC, a Delaware limited liability
company (the "Company").
 
W I T N E S S E T H:
 
WHEREAS, the Company is governed by that certain Amended and Restated Limited
Liability Company Agreement dated as of October 30, 2001, as amended (the "Prior
Agreement"); and
 
WHEREAS, CCHC, as the sole member of the Company, wishes to amend and restate
the Prior Agreement to reflect the current membership of the Company; and
 
NOW THEREFORE, in consideration of the terms and provisions set forth herein,
the benefits to be gained by the performance thereof and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
party hereby agrees as follows:
 
SECTION 1. General.
 
(a) Effective as of the date and time of filing of the Certificate of Formation
(the "Certificate") in the office of the Secretary of State of the State of
Delaware, the Company was formed as a limited liability company under the
Delaware Limited Liability Company Act. Except as expressly provided herein, the
rights and obligations of the members in connection with the regulation and
management of the Company shall be governed by the Delaware Limited Liability
Company Act (6 Del.C. § 18-101, et. seq.) (the "Delaware Limited Liability
Company Act").
 
(b) The name of the Company shall be "CHARTER COMMUNICATIONS HOLDINGS, LLC." The
business of the Company shall be conducted under such name or any other name or
names that the Manager shall determine from time to time.
 
(c) The address of the registered office of the Company in the State of Delaware
shall be c/o CorpAmerica, Inc., 30 Old Rudnick Lane, Dover, Delaware 19901. The
name and
 

--------------------------------------------------------------------------------


 
address of the registered agent for service of process on the Company in the
State of Delaware shall be CorpAmerica, Inc., 30 Old Rudnick Lane, Dover,
Delaware 19901. The registered office or registered agent of the Company may be
changed from time to time by the Manager.
 
(d) The principal place of business of the Company shall be at 12405 Powerscourt
Drive, St. Louis, MO 63131. At any time, the Manager may change the location of
the Company's principal place of business.
 
(e) The term of the Company commenced on the date of the filing of the
Certificate in the office of the Secretary of State of the State of Delaware,
and will continue and have perpetual existence until dissolved and its affairs
wound up in accordance with the provisions of this Agreement.
 
(f) The execution of the Certificate and the filing thereof in the office of the
Secretary of State of the State of Delaware, are hereby ratified, confirmed and
approved by the members.
 
(g) The Manager shall cause the Company to be qualified, formed or registered
under assumed or fictitious name statutes or similar laws in any jurisdiction in
which the Company transacts business and in which such qualification, formation
or registration is required or desirable. The Manager, as an authorized person
within the meaning of the Delaware Limited Liability Company Act, shall execute,
deliver and file any certificates (and any amendments and/or restatements
thereof) necessary for the Company to qualify to do business in a jurisdiction
in which the Company may wish to conduct business.
 
SECTION 2. Purposes. The Company was formed for the object and purpose of, and
the nature of the business to be conducted by the Company is, engaging in any
lawful act or activity for which limited liability companies may be formed under
the Delaware Limited Liability Company Act and engaging in any and all
activities necessary, convenient, desirable or incidental to the foregoing.
 
SECTION 3. Powers. The Company shall have all powers necessary, appropriate or
incidental to the accomplishment of its purposes and all other powers conferred
upon a limited liability company pursuant to the Delaware Limited Liability
Company Act.
 
SECTION 4. Management.
 
(a) Management by Managers. CCHC, as the sole member of the Company, hereby
elects Charter Communications, Inc. ("CCI"), a Delaware corporation, or its
successor-in-interest, as the Company's Manager. CCI shall be the Manager until
the member elects otherwise. No additional person may be elected as Manager
without the approval of the member. Except as otherwise required by applicable
law and as provided below with respect to the Board of Directors, the powers of
the Company shall at all times be exercised by or under the authority of, and
the business, property and affairs of the Company shall be managed by, or under
the direction of, the Manager.
 
The Manager shall be authorized to elect, remove or replace directors and
officers of the Company, who shall have such authority with respect to the
management of the business and
 
2

--------------------------------------------------------------------------------


 
affairs of the Company as set forth herein or as otherwise specified by the
Manager in the resolution or resolutions pursuant to which such directors or
officers were elected.
 
Except as otherwise required by applicable law, CCI, in its capacity as Manager,
shall be authorized to execute or endorse any check, draft, evidence of
indebtedness, instrument, obligation, note, mortgage, contract, agreement,
certificate or other document on behalf of the Company.
 
No annual or regular meetings of the Manager or the members are required. The
Manager may, by written consent, take any action which it is otherwise required
or permitted to take at a meeting.
 
(b) Board of Directors.
 
i) Notwithstanding paragraph (a) above, the Manager may delegate its power to
manage the business of the Company to a Board of Directors (the "Board") which,
subject to the limitations set forth below, shall have the authority to exercise
all such powers of the Company and do all such lawful acts and things as may be
done by a manager of a limited liability company under the Delaware Limited
Liability Company Act and as are not by statute, by the Certificate, or by this
Agreement directed or required to be exercised or done by the Manager. The
rights and duties of the members of the Board may not be assigned or delegated
to any person or entity.
 
ii) Except as otherwise provided herein, members of the Board shall possess and
may exercise all the powers and privileges and shall have all of the obligations
and duties to the Company and the members granted to or imposed on directors of
a corporation organized under the laws of the State of Delaware.
 
iii) The number of directors shall initially be two (2), which number may be
changed from time to time by the Manager. The initial directors shall be as set
forth on Exhibit A hereto.
 
iv) Each director shall be appointed by the Manager and shall serve in such
capacity until the earlier of his resignation, removal or replacement by the
Manager.
 
v) No director shall be entitled to any compensation for serving as a director.
No fee shall be paid to any director for attendance at any meeting of the Board;
provided, however, that the Company may reimburse directors for the actual
reasonable costs incurred in such attendance.
 
(c) Consent Required. The affirmative vote, approval, consent or ratification of
the Manager shall be required to:
 
i) alter the primary purposes of the Company as set forth in Section 2;
 
ii) issue membership interests in the Company to any Person and admit such
Person as a member;
 
3

--------------------------------------------------------------------------------


 
iii) do any act in contravention of this Agreement or any resolution of the
members, or cause the Company to engage in any business not authorized by the
Certificate or the terms of this Agreement or that which would make it
impossible to carry on the usual course of business of the Company;
 
iv) enter into or amend any agreement which provides for the management of the
business or affairs of the Company by a person other than the Manager;
 
v) change or reorganize the Company into any other legal form;
 
vi) amend this Agreement;
 
vii) approve a merger or consolidation with another Person;
 
viii) sell all or substantially all of the assets of the Company;
 
ix) change the status of the Company from one in which management is vested in
the Manager to one in which management is vested in the members or in any other
manager, other than as may be delegated to the Board and the officers hereunder;
 
x) possess any Company property or assign the rights of the Company in specific
Company property for other than a Company purpose;
 
xi) operate the Company in such a manner that the Company becomes an "investment
company" for purposes of the Investment Company Act of 1940;
 
xii) except as otherwise provided or contemplated herein, enter into any
agreement to acquire property or services from any Person who is a director or
officer;
 
xiii) settle any litigation or arbitration with any third party, any member, or
any affiliate of any member, except for any litigation or arbitration brought or
defended in the ordinary course of business where the present value of the total
settlement amount or damages will not exceed $5,000,000;
 
xiv) materially change any of the tax reporting positions or elections of the
Company;
 
xv) make or commit to any expenditures which, individually or in the aggregate,
exceed or are reasonably expected to exceed the Company's total budget (as
approved by the Manager) by the greater of 5% of such budget or Five Million
Dollars ($5,000,000); or
 
xvi) make or incur any secured or unsecured indebtedness which, individually or
in the aggregate, exceeds Five Million Dollars ($5,000,000), provided that this
restriction shall not apply to (i) any refinancing of or amendment to existing
indebtedness which does not increase total borrowing, (ii) any indebtedness to
(or guarantee of indebtedness of) any company controlled by or under common
control with the Company ("Intercompany Indebtedness"), (iii) the pledge of any
assets to support any otherwise
 
4

--------------------------------------------------------------------------------


 
permissible indebtedness of the Company or any Intercompany Indebtedness or (iv)
indebtedness necessary to finance a transaction or purchase approved by the
Manager.
 
(d) Board of Director Meetings.
 
i) Regular Meetings. Regular meetings of the Board may be held without notice at
such time and at such place as shall from time to time be determined by the
Board, but not less often than annually.
 
ii) Special Meetings. Special meetings of the Board may be called by the
president or any member of the Board on twenty-four (24) hours' notice to each
director; special meetings shall be called by the president or secretary in like
manner and on like notice on the written request of members holding a majority
of the Common Units held by all members. Notice of a special meeting may be
given by facsimile.
 
iii) Telephonic Meetings. Members of the Board may participate in any regular or
special meeting of the Board, by means of conference telephone or similar
communications equipment, by means of which all persons participating in the
meeting can hear each other. Participation in a meeting pursuant to this Section
4(d)(iii) will constitute presence in person at such meeting.
 
iv) Quorum. Subject to the provisions of Section 4(c), at all meetings of the
Board, a majority of the directors shall constitute a quorum for the transaction
of business, and the act of a majority of the directors present at any meeting
at which there is a quorum shall be the act of the Board, except as may be
otherwise specifically provided by statute, the Certificate or this Agreement.
If a quorum is not present at any meeting of the Board, the directors present
thereat may adjourn the meeting from time to time until a quorum shall be
present. Notice of such adjournment shall be given to any director not present
at such meeting.
 
v) Action Without Meeting. Unless otherwise restricted by the Certificate of
Formation or this Agreement, any action required or permitted to be taken at any
meeting of the Board may be taken without a meeting if all members of the Board
consent thereto in writing and such written consent is filed with the minutes of
proceedings of the Board.
 
(e) Board's Duty of Care. The Board's duty of care in the discharge of its
duties to the Company and the members is limited to discharging its duties
pursuant to this Agreement in good faith, with the care a corporate director of
like position would exercise under similar circumstances, in the manner it
reasonably believes to be in the best interests of the Company. In discharging
its duties, the Board shall not be liable to the Company or to any member for
any mistake or error in judgment or for any act or omission believed in good
faith to be within the scope of authority conferred by this Agreement or
approved by the Manager.
 
SECTION 5. Officers.
 
(a) Officers. The officers shall be a President, a Treasurer and a Secretary,
and such other additional officers, including a Chairman of the Board, one or
more Chairmen, Vice Presidents, Assistant Secretaries and Assistant Treasurers
as the Board, the Manager or the
 
5

--------------------------------------------------------------------------------


 
President may from time to time elect. Any two or more offices may be held by
the same individual.
 
(b) Election and Term. The President, Treasurer and Secretary shall be elected
by and shall hold office at the pleasure of the Board or the Manager. The Board,
the Manager or the President may elect such other officers and agents as it
shall deem desirable, who shall hold office at the pleasure of the Board, the
Manager or the President, and who shall have such authority and shall perform
such duties as from time to time shall be prescribed by the Board, the Manager
or the President.
 
(c)  Removal. Any officer may be removed by the affirmative vote of the Manager
or the affirmative vote of at least a majority of the directors then in office,
with or without cause, for any reason or for no reason. Any officer other than
the President, the Treasurer or the Secretary may be removed by the President,
with or without cause, for any reason or for no reason.
 
(d) Duties and Authority of Officers.
 
i) President. The President shall be the chief executive officer and (if no
other person has been appointed as such) the chief operating officer of the
Company; shall preside at all meetings of the members and directors; shall have
general supervision and active management of the business and finances of the
Company; shall see that all orders and resolutions of the Board or the Manager
are carried into effect; subject, however, to the right of the directors to
delegate any specific powers to any other officer or officers. In the absence of
direction by the Board or Manager to the contrary, the President shall have the
power to vote all securities held by the Company and to issue proxies therefor.
In the absence or disability of the President, any Chairman (if any) or, if
there is no Chairman, the most senior available officer appointed by the Board
or the Manager shall perform the duties and exercise the powers of the President
with the same force and effect as if performed by the President, and shall be
subject to all restrictions imposed upon him.
 
ii) Vice President. Each Vice President, if any, shall perform such duties as
shall be assigned to him or her and shall exercise such powers as may be granted
to him or her by the Manager, the Board or by the President of the Company. In
the absence of direction by the Board, the Manager or the President to the
contrary, the any Senior Vice President shall have the power to vote all
securities held by the Company and to issue proxies therefor.
 
iii) The Secretary. The Secretary shall give, or cause to be given, a notice as
required of all meetings of the members and of the Board. The Secretary shall
keep or cause to be kept, at the principal executive office of the Company or
such other place as the Board may direct, a book of minutes of all meetings and
actions of directors and members. The minutes shall show the time and place of
each meeting, whether regular or special (and, if special, how authorized and
the notice given), the names of those present at directors' meetings, the number
of shares present or represented at shareholders'
 
6

--------------------------------------------------------------------------------


 
meetings, and the proceedings thereof. The Secretary shall perform such other
duties as may be prescribed from time to time by the Manager or the Board.
 
iv) The Treasurer. The Treasurer shall have custody of the Company funds and
securities and shall keep or cause to be kept full and accurate accounts of
receipts and disbursements in books of the Company to be maintained for such
purpose; shall deposit all moneys and other valuable effects of the Company in
the name and to the credit of the Company in depositories designated by the
Manager or the Board; and shall disburse the funds of the Company as may be
ordered by the Manager or the Board.
 
v) The Chairman. The Chairman, if any, shall perform such duties as shall be
assigned, and shall exercise such powers as may be granted to him or her by the
Manager or the Board.
 
SECTION 6. Members.
 
(a) The members of the Company shall be as set forth on Exhibit B hereto as
amended from time to time. At the date hereof, CCHC is the sole member. Other
persons may be admitted as members from time to time pursuant to the provisions
of this Agreement. If an admission of a new member results in the Company having
more than one member, this Agreement shall be amended in accordance with the
provisions of Section 15(b) to establish the rights and responsibilities of the
members and to govern their relationships.
 
(b) No member shall be liable for the debts, liabilities and obligations of the
Company, including any debts, liabilities and obligations under a judgment,
decree or order of a court.
 
(c) Neither a member nor any of its affiliates, partners, members, directors,
managers, officers or employees shall be expressly or impliedly restricted or
prohibited by virtue of this Agreement or the relationships created hereby from
engaging in other activities or business ventures of any kind or character
whatsoever. Except as otherwise agreed in writing, each member and its
affiliates, partners, members, directors, managers, officers and employees shall
have the right to conduct, or to possess a direct or indirect ownership interest
in, activities and business ventures of every type and description, including
activities and business ventures in direct competition with the Company.
 
SECTION 7. Percentage Interests. As of the date hereof, the Percentage Interests
or number of membership units held by each member shall be as set forth in
Exhibit B attached hereto. So long as CCHC is the sole member of the Company,
CCHC's Percentage Interest shall be 100 percent.
 
SECTION 8. Distributions. The Company may from time to time distribute to the
members such amounts in cash and other assets as shall be determined by the
members. Each such distribution, including liquidating distributions, shall be
divided among the members in accordance with their Percentage Interests.
 
7

--------------------------------------------------------------------------------


 
SECTION 9. Allocations. The profits and losses of the Company shall be allocated
to the members in accordance with their Percentage Interests or number of
membership units.
 
SECTION 10. Dissolution; Winding Up.
 
(a) The Company shall be dissolved upon (i) the adoption of a plan of
dissolution by the members or (ii) the occurrence of any event required to cause
the dissolution of the Company under the Delaware Limited Liability Company Act.
 
(b) Any dissolution of the Company shall be effective as of the date on which
the event occurs giving rise to such dissolution, but the Company shall not
terminate unless and until all its affairs have been wound up and its assets
distributed in accordance with the provisions of the Delaware Limited Liability
Company Act.
 
(c) Upon dissolution of the Company, the Company shall continue solely for the
purposes of winding up its business and affairs as soon as reasonably
practicable. Promptly after the dissolution of the Company, the Manager shall
immediately commence to wind up the affairs of the Company in accordance with
the provisions of this Agreement and the Delaware Limited Liability Company Act.
In winding up the business and affairs of the Company, the Manager may take any
and all actions that it determines in its sole discretion to be in the best
interests of the members, including, but not limited to, any actions relating to
(i) causing written notice by registered or certified mail of the Company's
intention to dissolve to be mailed to each known creditor of and claimant
against the Company, (ii) the payment, settlement or compromise of existing
claims against the Company, (iii) the making of reasonable provisions for
payment of contingent claims against the Company and (iv) the sale or
disposition of the properties and assets of the Company. It is expressly
understood and agreed that a reasonable time shall be allowed for the orderly
liquidation of the assets of the Company and the satisfaction of claims against
the Company so as to enable the Manager to minimize the losses that may result
from a liquidation.
 
SECTION 11. Transfer. Upon the transfer of a member's limited liability company
interest, the Manager shall provide notice of such transfer to each of the other
members and shall amend Exhibit B hereto to reflect the transfer.
 
SECTION 12. Admission of Additional Members. The admission of additional members
to the Company shall be accomplished by the amendment of this Agreement and, if
required by the Delaware Limited Liability Company Act.
 
SECTION 13. Tax Matters. As of the date of this Agreement, the Company is a
single-owner entity for United States federal tax purposes. So long as the
company is a single-owner entity for federal income tax purposes, it is intended
that for federal, state and local income tax purposes the Company be disregarded
as an entity separate from its owner for income tax purposes and its activities
be treated as a division of such owner. In the event that the Company has two or
more members for federal income tax purposes, it is intended that (i) the
Company shall be treated as a partnership for federal, state and local income
tax purposes, and the members shall not take any position or make any election,
in a tax return or otherwise,
 
8

--------------------------------------------------------------------------------


 
inconsistent therewith and (ii) this Agreement will be amended to provide for
appropriate book and tax allocations pursuant to subchapter K of the Internal
Revenue Code of 1986, as amended.
 
SECTION 14. Exculpation and Indemnification.
 
(a) Neither the members, the Manager, the directors, their affiliates, nor any
person who at any time shall serve, or shall have served, as a director,
officer, employee or other agent of any member or any such affiliate and who, in
such capacity, shall engage, or shall have engaged, in activities on behalf of
the Company (a "Specified Agent") shall be liable, in damages or otherwise, to
the Company or to any member for, and neither the Company nor any member shall
take any action against such members, their affiliates or any Specified Agent,
in respect of any loss which arises out of any acts or omissions performed or
omitted by it pursuant to the authority granted by this Agreement, or otherwise
performed on behalf of the Company, if such member, such affiliate, or such
Specified Agent, as applicable, in good faith, determined that such course of
conduct was in the best interests of the Company. Each member shall look solely
to the assets of the Company for return of his, her or its investment, and if
the property of the Company remaining after the discharge of the debts and
liabilities of the Company is insufficient to return such investment, each
member shall have no recourse against the Company, the other members or their
affiliates, except as expressly provided herein; provided, however, that the
foregoing shall not relieve any member of any fiduciary duty or duty of fair
dealing to the other members that it may have under applicable law.
 
(b) In any threatened, pending or completed claim, action, suit or proceeding to
which a member, any of such member's affiliates, or any Specified Agent was or
is a party or is threatened to be made a party by reason of the fact that such
person is or was engaged in activities on behalf of the Company, including
without limitation any action or proceeding brought under the Securities Act of
1933, as amended, against a member, any of such member's affiliates, or any
Specified Agent relating to the Company, the Company shall indemnify and hold
harmless the members, any such affiliates, and any such Specified Agents against
losses, damages, expenses (including attorneys' fees), judgments and amounts
paid in settlement actually and reasonably incurred by or in connection with
such claim, action, suit or proceeding; provided, however, that none of the
members, any of their affiliates or any Specified Agent shall be indemnified for
actions constituting bad faith, willful misconduct, or fraud. Any act or
omission by any member, any of such member's affiliates or any Specified Agent,
if done in reliance upon the opinion of independent legal counsel or public
accountants selected with reasonable care by such member, such affiliate or such
Specified Agent, as applicable, shall not constitute bad faith, willful
misconduct, or fraud on the part of such member, affiliate or Specified Agent.
 
(c) The termination of any claim, action, suit or proceeding by judgment, order
or settlement shall not, of itself, create a presumption that any act or failure
to act by a member, such member's affiliate or any Specified Agent constituted
bad faith, willful misconduct or fraud under this Agreement.
 
(d) Any such indemnification under this Section 14 shall be recoverable only out
of the assets of the Company and not from the members.
 
9

--------------------------------------------------------------------------------


 
SECTION 15. Miscellaneous.
 
(a) If the Manager, the Board or any officer of the Company executes a written
consent or approval or otherwise takes an action on behalf of the Company prior
to such person's appointment by or as set forth in this Agreement, then such
consent, approval or action shall be effective and binding on the Company so
long as the effective date or time of such consent, approval or action is after
the date or time on which such person has been appointed in the manner set forth
in this Agreement.
 
(b) A member's limited liability company interest may be evidenced by a
certificate of limited liability company interest executed by the Manager or an
officer in such form as the Manager may approve.
 
(c) The terms and provisions set forth in this Agreement may be amended, and
compliance with any term or provision set forth herein may be waived, only by a
written instrument executed by each member. No failure or delay on the part of
any member in exercising any right, power or privilege granted hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or privilege preclude any other or further exercise thereof or
the exercise of any other right, power or privilege granted hereunder.
 
(d) This Agreement shall be binding upon and inure to the benefit of the members
and their respective successors and assigns.
 
(e) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without regard to any conflicts of law principles
that would require the application of the laws of any other jurisdiction.
 
(f) In the event that any provision contained in this Agreement shall be held to
be invalid, illegal or unenforceable for any reason, the invalidity, illegality
or unenforceability thereof shall not affect any other provision hereof.
 
(g) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the party has caused this Agreement to be duly executed on
the date first above written.
 
CCHC, LLC


_s/ William Placke_
By: William Placke, Esq.
Title: Assistant Corporate Secretary








11

--------------------------------------------------------------------------------




EXHIBIT A


Directors
1. Jo Allen Patton
2. Neil Smit





--------------------------------------------------------------------------------




EXHIBIT B
 
Member Name                                             Number of Units
 
CCHC, LLC                                                      217,585,246.1





--------------------------------------------------------------------------------






 